 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JAMES VAUGHN,                                          Case No.: 2:15-cv-02137-APG-PAL

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 22]
 6 WARDEN JENNIFER NASH, et al.,

 7          Defendants

 8         On October 29, 2018, Magistrate Judge Leen recommended that plaintiff James

 9 Vaughn’s amended complaint be dismissed because the case has been pending for three years but

10 Vaughn has been unable to accomplish service and because Vaughn’s amended complaint does

11 not state a plausible equal protection claim. ECF No. 22. Vaughn did not file an objection.

12 Thus, I am not obligated to conduct a de novo review of the report and recommendation. 28

13 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those portions

14 of the report or specified proposed findings to which objection is made”); United States v.

15 Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

16 magistrate judge’s findings and recommendations de novo if objection is made, but not

17 otherwise” (emphasis in original)).

18         IT IS THEREFORE ORDERED that Magistrate Judge Leen’s report and

19 recommendation (ECF No. 22) is accepted. Plaintiff James Vaughn’s amended complaint (ECF

20 No. 17) is DISMISSED without prejudice. The clerk of court is instructed to close this case.

21         DATED this 19th day of November, 2018.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
